Mr. Justice Walker delivered the opinion of the Court: This is an original proceeding in this court. The relator filed his petition in the name of the people, against respondent, in which he prays that a writ of mandamus may issue to compel respondent, as county clerk of Jackson county, to issue a certificate to relator, who claims to have been elected sheriff of that county on the 3d day of last Eovember. The petition by consent is taken as an alternative writ, and to it respondent filed his return. In it he admits that he is clerk, as stated in the petition; that the election was held, and that within seven days thereafter the poll boobs were returned to his office, and being assisted by two justices of the peace of the county, they proceeded to open and canvass the vote cast at that election for sheriff of the county. That upon opening the returns from the several precincts of the county, the returns from two of them were - informal, and for that reason were not counted in the canvass of the vote. That after casting them out, the votes returned from the remaining precincts showed that Gilbert J. Burr had more votes than relator, and certificate of election was given to Burr. That he had been commissioned, had qualified, and was then acting as sheriff of the county. That after Burr had been commissioned, relator had served a notice upon him that he would contest the election and his right to hold the office; that a trial was had before three justices of the peace in the mode prescribed by the statute, which had resulted in favor of Burr, ■ and against relator for costs. That1' from that judgment relator removed the case by . appeal'toffhe Circuit Court of Jackson county, which is still • pending ,and undetermined in that court. To this return rela..tor has filed a demurrer, which presents the various questions ’ which have been argued on the trial. We consider but one question presented by the demurrer as necessary for discussion, as it is conclusive of the case, and that is, whether this court can assume original jurisdiction to hear this application. The rule .is firmly established, that where a party has another adequate remedy by which he can obtain relief, a court will not issue the writ of mandamus. It is only in cases where a party has a right, and the law has provided no other remedy, that mandamus lies. It then follows that if the relator in this case has a complete remedy by statutory or other legal forms, he cannot have the relief sought. In the case of The People ex rel. v. Warfield, 20 Ill. 160, where a bill in chancery had been filed for relief in'1 the case of an election to determine the location of a county seat, it was held that mandamus would not lie. We there said, “ we leave the question, therefore, to be settled by that court, which has every facility for purging the poll books and ascertaining all the facts upon which a correct decision necessarily depends.”; Again, in the case of The People ex rel. v. Wiant, 48 Ill. 263, that case was approved, and the same doctrine applied. These cases, therefore, govern this, as relator has a complete remedy under the statute. And, as was said in the cases above referred to, the circuit court- has rightfully acquired jurisdiction of the case, and has ample power to do complete justice in the premises, and we must refuse to take jurisdiction or to award a peremptory writ. Ma/ndamus refused.